    Case 21-30085-sgj11 Doc 8 Filed 01/18/21                    Entered 01/18/21 23:53:34             Page 1 of 7


Patrick J. Neligan, Jr.
State Bar. No. 14866000
Douglas J. Buncher
State Bar No. 03342700
John D. Gaither
State Bar No. 24055516
NELIGAN LLP
325 North St. Paul, Suite 3600
Dallas, Texas 75201
Telephone: 214-840-5333
Facsimile: 214-840-5301
pneligan@neliganlaw.com
dbuncher@neliganlaw.com
jgaither@neliganlaw.com

PROPOSED COUNSEL FOR DEBTORS

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

IN RE:                                                  §                 CHAPTER 11
                                                        §
NATIONAL RIFLE ASSOCIATION                              §                 CASE NO. 21-30085-____
OF AMERICA and SEA GIRT LLC                             §
                                                        §
           DEBTORS1                                     §                 Joint Administration Requested


          DEBTORS’ EMERGENCY MOTION FOR INTERIM AND FINAL ORDERS
    (I) PROHIBITING UTILITIES FROM ALTERING, REFUSING OR DISCONTINUING
         SERVICES ON ACCOUNT OF PREPETITION INVOICES, (II) APPROVING
      PROCEDURES FOR PROVIDING ADEQUATE ASSURANCE OF POSTPETITION
              PAYMENTS, AND (III) APPROVING DEBTOR’S PROPOSED
                        FORM OF ADEQUATE ASSURANCE

           The National Rifle Association of America (the “NRA”) and Sea Girt LLC (“Sea Girt”)

(collectively, the “Debtors”), as debtors and debtors-in-possession, file this motion (the

“Motion”) pursuant to Sections 105(a) and 366(b) of the Bankruptcy Code2 to request entry of

interim and final orders, substantially in the form attached hereto as Exhibit A, (i) prohibiting

utility service providers from altering, refusing, or discontinuing service on account of

1
 The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681
(Sea Girt). The Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.
2
    11 U.S.C. §§ 101, et seq. Unless otherwise noted, all statutory references are to the Bankruptcy Code.

_____________________________________________________________________________________________
Debtors’ Emergency Motion for Interim and Final Orders Prohibiting Utilities from Altering, Refusing, or
Discontinuing Services on Account of Prepetition Invoices                                      Page 1
    Case 21-30085-sgj11 Doc 8 Filed 01/18/21                  Entered 01/18/21 23:53:34              Page 2 of 7


prepetition invoices; (ii) establishing procedures for providing adequate assurance of postpetition

payments; and (iii) determining that the adequate assurance proposed in this Motion is sufficient

under Section 366, and in support state as follows:

                                              I. BACKGROUND

           1.     On January 15, 2021 (the “Petition Date”), the Debtors each filed a voluntary

petition for relief under Chapter 11 of the Bankruptcy Code. The Debtors remain in possession

of their property and are operating their businesses as debtors-in-possession in accordance with

Sections 1107 and 1108 of the Bankruptcy Code.                      A detailed description of the Debtors’

business, capital structure, and the events leading to the Debtors’ bankruptcy is set forth in the

Debtors’ Information Brief and the Declarations of Sonya Rowling, Shawne Soto, and Robert

Owens (collectively, the “First Day Declarations”), which are being filed with the Court and are

incorporated herein by reference.

                                         II. RELIEF REQUESTED

           2.     In the ordinary course of business, the Debtors use gas, water, electric, telephone,

and other utility services provided by various utility providers (each a “Utility” and collectively

the “Utilities”). A schedule identifying each Utility currently providing service to the Debtors is

attached hereto as Exhibit B.3 As with most businesses, uninterrupted utility services is critical

to the Debtors’ ability to maintain their ongoing operations. Termination of services by the

Utilities would substantially undermine the Debtors’ ability to continue operating and

successfully reorganize, resulting in significant losses and irreparable harm to the Debtors’

estates.




3
 By listing an entity on Exhibit B, the Debtors do not waive their right to contest that the entity is not a “utility”
within the meaning of Section 366 of the Bankruptcy Code.

_____________________________________________________________________________________________
Debtors’ Emergency Motion for Interim and Final Orders Prohibiting Utilities from Altering, Refusing, or
Discontinuing Services on Account of Prepetition Invoices                                      Page 2
 Case 21-30085-sgj11 Doc 8 Filed 01/18/21              Entered 01/18/21 23:53:34           Page 3 of 7


        3.      By this Motion, the Debtors seek the entry of an interim (the “Interim Order”)

pursuant to Sections 105 and 366(b) (i) prohibiting the Utilities from altering, refusing, or

discontinuing service on account of prepetition invoices; (ii) establishing procedures for

providing adequate assurance of postpetition payments; (iii) determining that the adequate

assurance proposed in this Motion is sufficient under Section 366; and (iv) setting a final hearing

(the “Final Hearing”) to resolve any objections and grant the foregoing relief on a final basis. As

adequate assurance to the Utilities, the Debtors propose to place a deposit with the Utilities equal

to 30 days’ average billing based on average monthly billing over the past 12 months. The

proposed deposit with each Utility is reflected on Exhibit B.

                          III. PROPOSED ADEQUATE ASSURANCE

        4.      Section 366 of the Bankruptcy Code governs the rights and obligations of the

Utilities as providers of utility services to the Debtors. Under Section 366(c)(2), a utility “may

alter, refuse, or discontinue utility service, if during the 30-day period beginning on the date of

the filing of the petition, the utility does not receive from the debtor or the trustee adequate

assurance of payment for utility services that is satisfactory to the utility.”               11 U.S.C.

§ 366(c)(2). Section 366(c)(1)(A) provides that assurance of payment means “(i) a cash deposit;

(ii) a letter of credit; (iii) a certificate of deposit; (iv) a surety bond; (iv) a pre-payment of utility

consumption; or (vi) another form of security that is mutually agreed on between the utility and

the debtor or the trustee.”

        5.      As adequate assurance of payment under Section 366(b), the Debtors propose to

place a deposit with each Utility equal to thirty days’ average billing based on the average

monthly billing over the previous 12 months. As of the Petition Date, the Debtors are current on

all prepetition utility payments. The Debtors will remain current on billing for all post-petition

services provided by the Utilities. Courts in this jurisdiction have granted similar relief in

_____________________________________________________________________________________________
Debtors’ Emergency Motion for Interim and Final Orders Prohibiting Utilities from Altering, Refusing, or
Discontinuing Services on Account of Prepetition Invoices                                      Page 3
 Case 21-30085-sgj11 Doc 8 Filed 01/18/21             Entered 01/18/21 23:53:34          Page 4 of 7


chapter 11 cases. See, e.g., In re Forest Park Medical Center at Southlake, LLC, Case No. 16-

40273 (RFN) (Bankr. N.D. Tex. Feb. 2, 2016) (approving adequate assurance in the form of a

deposit equal to one-half the average monthly utility costs); In re ALCO Stores, Inc., Case No.

14-34941 (Bankr. N.D. Tex. Nov. 14, 2014) (approving adequate assurance in the form of

deposit in segregated account of roughly two weeks’ utility costs); In re Reddy Ice Holdings,

Inc., Case No. 12-32349 (Bankr. N.D. Tex. May 4, 2012) (approving adequate assurance in the

form of deposit in a segregated account of roughly two weeks’ utility costs); In re Erickson

Retirement Cmtys., LLC, Case No. 09-37010 (Bankr. N.D. Tex. Nov. 24, 2009) (approving

adequate assurance in the form of roughly one month deposit of monthly utility costs); In re

Renaissance Hospital Grand Prairie, Inc., Case No. 08-43775 (DML) (Bankr. N.D. Tex. Sept. 5,

2008) (approving adequate assurance in the form of a one-month deposit to requesting utilities).

Therefore, the Debtor believes that a deposit equal to one month’s average billing will provide

Utilities with adequate protection within the meaning of Section 366(b).              Indeed, Section

366(c)(1)(A)(i) specifically identifies a cash deposit as an appropriate means of adequate

assurance.

       6.      The Debtors request that, if not already returned or applied, any adequate

assurance deposit provided to any Utility be returned to the Debtors at the conclusion of this

bankruptcy case.

IV. OBJECTIONS TO PROPOSED ADEQUATE ASSURANCE AND FINAL HEARING

       7.      Under Section 366(c)(2), a Utility may arguably disconnect services without

warning on the 30th day after the Petition Date if it deems the adequate assurance provided

herein is not satisfactory. To avoid such precipitous action and the resulting disruption to the

Debtors’ operations, and to fully resolve the adequate assurance issue within 30 days of the

Petition Date, the Debtors request that any Utility that wishes to request adequate assurance in

_____________________________________________________________________________________________
Debtors’ Emergency Motion for Interim and Final Orders Prohibiting Utilities from Altering, Refusing, or
Discontinuing Services on Account of Prepetition Invoices                                      Page 4
 Case 21-30085-sgj11 Doc 8 Filed 01/18/21             Entered 01/18/21 23:53:34          Page 5 of 7


addition to that provided for in this Motion be required to do so in accordance with the following

procedures (the “Adequate Assurance Procedures”):

       a.      Absent any further order of the Court, no Utility may alter, refuse, or discontinue
               service to, or discriminate against, the Debtors on account of the commencement
               of this case or any unpaid prepetition charges, or request payment of a deposit or
               other security in connection with any unpaid prepetition charges, except as
               provided in these Adequate Assurance Procedures;

       b.      The Debtors will serve this Motion, and the Interim Order, on all Utilities
               identified on Exhibit B within two business days after the date the Interim Order
               is entered;

       c.      Any Utility that objects to the Debtors’ proposed adequate assurance must serve a
               written adequate assurance request within twenty-one (21) days of the date of
               entry of the Interim Order on the Debtor, c/o Patrick J. Neligan, Jr. and John D.
               Gaither, Neligan LLP, 325 N St. Paul St., Suite 3600, Dallas, Texas 75201,
               pneligan@neliganlaw.com, jgaither@neliganlaw.com;

       d.      Any adequate assurance request must (i) be made in writing, (ii) identify the
               location for which utility services are provided, (iii) include a summary of the
               Debtors’ payment history relevant to the affected account(s), including any
               security deposits, (iv) explain why the Utility believes the Debtors’ proposed
               adequate assurance is not sufficient adequate assurance of future payment, and (v)
               be served on the Debtors in accordance with subsection (c) above.

       e.      The Debtors are authorized to resolve, in their sole discretion, any adequate
               assurance request by mutual agreement with a Utility and without further order of
               the Court and, in connection with any such agreement, in the Debtors’ sole
               discretion, to provide a Utility with additional and/or alternative adequate
               assurance of payment, including cash deposits, prepayments, or other forms of
               security, if the Debtors believe such alternative assurance is reasonable.

       f.      If the Debtors are unable to consensually resolve an adequate assurance request
               by mutual agreement within the later of (i) fourteen (14) days of receipt of the
               adequate assurance request and (ii) thirty (30) days from the Petition Date, the
               Utility shall file a motion (the “Determination Motion”), to be heard before the
               Court at the next regularly scheduled omnibus hearing date, to determine the
               adequacy of assurances of payment with respect to the particular Utility, pursuant
               to Section 366(c)(3) of the Bankruptcy Code. Pending notice and a hearing on the
               Determination Motion, the Utility that is the subject of the unresolved adequate
               assurance request may not alter, refuse or discontinue services to the Debtors.

       8.      The Debtors request that any Utility that fails to respond or to file a request for a

determination of adequate assurance within the time periods set forth in the foregoing Adequate


_____________________________________________________________________________________________
Debtors’ Emergency Motion for Interim and Final Orders Prohibiting Utilities from Altering, Refusing, or
Discontinuing Services on Account of Prepetition Invoices                                      Page 5
 Case 21-30085-sgj11 Doc 8 Filed 01/18/21             Entered 01/18/21 23:53:34          Page 6 of 7


Assurance Procedures be deemed to have consented to such adequate assurance. See In re

Syroco, Inc., 2007 WL 2404295, at *2 (Bankr. D. P.R. Aug. 22, 2007) (stating that a utility

provider’s lack of objection, response, or counter-demand after receiving notice of hearing on

utilities motion, notice of interim order, and notice of final hearing constitutes tacit acceptance of

the debtor’s proposed two-week cash deposit as adequate assurance of payment under Section

366).

                        V. SUBSEQUENTLY IDENTIFIED UTILITIES

        9.     If the Debtors identify additional Utilities after the entry of the Interim Order, the

Debtors will promptly serve this Motion, the Interim Order, and notice of the Final Hearing

and/or final order on such newly identified Utilities. The Debtors request that the Court make

any final order on this Motion binding on all Utilities, regardless of when each Utility was

identified and served in accordance with this Motion, provided that any such newly identified

Utility shall have 30 days from the date of service of the Motion and this order to make a request

for additional adequate assurance in accordance with the terms of this order.

                               VI. WAIVER OF RULES 6004(a) AND (h)

        10.    Because the relief requested herein is necessary to avoid the immediate and

irreparable harm that would result from the abrupt termination of the Debtors’ utility services, to

the extent required for the immediate implementation of the relief requested herein, the Debtors

seek a waiver of (i) the notice requirements under Bankruptcy Rule 6004(a) and (ii) the stay of

the order authorizing the use, sale, or lease of property under Bankruptcy Rule 6004(h).

                                            VII. NOTICE

        11.    The Debtors will provide notice of this Motion to: (i) the Office of the United

States Trustee; (ii) the Debtors’ secured creditors; (iii) each of the Debtors’ 20 largest unsecured

creditors; (iv) governmental agencies having a regulatory or statutory interest in the Debtors’

_____________________________________________________________________________________________
Debtors’ Emergency Motion for Interim and Final Orders Prohibiting Utilities from Altering, Refusing, or
Discontinuing Services on Account of Prepetition Invoices                                      Page 6
 Case 21-30085-sgj11 Doc 8 Filed 01/18/21             Entered 01/18/21 23:53:34          Page 7 of 7


cases; and (v) any party whose interests are directly affected by this specific pleading, including

the Utilities. The Debtors submit that, in light of the nature of the relief requested and the

urgency of the circumstances surrounding this Motion, no other or further notice need be given.

                              VIII. CONCLUSION AND PRAYER

           33.   For the reasons set forth above, the Debtors request that the Court enter an order

(i) granting the relief requested herein; and (ii) granting any further relief the Court deems

appropriate.

Dated: January 18, 2021                        Respectfully submitted,


                                               /s/ Patrick J. Neligan, Jr.
                                               Patrick J. Neligan, Jr.
                                               Texas Bar No. 14866000
                                               pneligan@neliganlaw.com
                                               Douglas J. Buncher
                                               State Bar No. 03342700
                                               dbuncher@neliganlaw.com
                                               John D. Gaither
                                               Texas Bar No. 24055516
                                               jgaither@neliganlaw.com
                                               NELIGAN LLP
                                               325 N. St. Paul, Suite 3600
                                               Dallas, Texas 75201
                                               Telephone: (214) 840-5300
                                               Facsimile: (214) 840-5301

                                               PROPOSED COUNSEL FOR THE DEBTORS




_____________________________________________________________________________________________
Debtors’ Emergency Motion for Interim and Final Orders Prohibiting Utilities from Altering, Refusing, or
Discontinuing Services on Account of Prepetition Invoices                                      Page 7
90251v.3
